                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO

IN RE:                                             Case No. 19-14906
JEFFREY S. CARMAN                                  Chapter 13
GLENDA CARMAN                                      Judge Jessica Price Smith

                        Debtors
_____________________________________ /

   RESPONSE OF U.S. BANK AS TRUSTEE TO DEBTORS’ MEMORANDUM OF LAW IN
  SUPPORT OF DEBTORS’ MOTION TO MODIFY PLAN PRE-CONFIRMATION (Doc. No.
              22) and AMENDED CHAPTER 13 PLAN (Doc. No. 21).

        Now comes U.S. Bank as Trustee for Adjustable Rate Mortgage Trust 2005-5

Mortgage Backed Pass-Through Certificates Series 2005-5 (“U.S Bank”), through counsel,

and submits its Response to Debtors’ Memorandum of Law in Support of Debtors’ Motion

to Modify Chapter 13 Plan Pre-Confirmation (“Motion”) (Doc. No. 22) and Amended

Chapter 13 Plan (Doc. No. 21). A memorandum in response is attached.

                                                   Respectfully Submitted,

                                                   /s/ Amelia A. Bower
                                                   Amelia A. Bower (No. 0013474)
                                                   Plunkett Cooney
                                                   300 East Broad Street, Suite 590
                                                   Columbus, Ohio 43215
                                                   Direct: 614/629-3004
                                                   Fax: 614/629-3019
                                                   abower@plunkettcooney.com

                                                   Counsel for U. S. Bank as Trustee




                                               1



19-14906-jps      Doc 44      FILED 05/20/20   ENTERED 05/20/20 10:56:18         Page 1 of 13
                                                 MEMORANDUM

           Debtors Jeffrey S. Carman and Glenda Carman seek to amend their Chapter 13 plan

and to bifurcate Proofs of Claim filed by Nationstar Mortgage and U.S. Bank.                 Their

challenge to the U.S. Bank Proof of Claim, although unstated in Debtor’s Memorandum, is

based in 11 U.S.C. § 506(d). The Debtors propose to modify their Plan pursuant to 11 U.S.C.

§ 1322(b)(2). The Nationwide claim issue is resolved.

I.         BACKGROUND

           A.       Procedural posture of the case

           Debtors’ Motion to Modify Plan is Doc. No. 22. There is no supporting memorandum

or basis for the relief requested in that document. Debtors’ filed a separate memorandum

in support on April 3, 2020 [Doc. No. 34].1

           Debtors’ Proposed Amended Plan is Doc. No. 21. Their Proposed Amended Plan

Includes:

           *        A limit on the amount of the secured claim of U.S. Bank (PHH/Ocwen)
                    in property located at 2113 Harrison Avenue (Sec. 3.2)

           *        Avoidance of a judicial lien or non-purchase money security interest
                    which impairs the Debtors exemptions (not related to U.S. Bank) (Sec.
                    34).

           The Chapter 13 Trustee filed an Objection to Debtors Motion to Modify Chapter 13

Plan [Doc. No. 29]. The basis for that Objection is in part: “Debtors are proposing now to

cram down their residential real estate which contradicts Section 1322(b)(2)”.

           U.S. Bank filed a similar Objection to the proposed Amended Plan in Doc. No. 32.

           Nationstar’s Proof of Claim was filed in Claim No. 2-1. The Debtors entered into a

Stipulation with Nationstar in Doc. No. 15 thus that mortgage is not an issue in this matter.

1
     U.S. Bank’s response is due June 5, 2020 with Debtors’ reply due June 12, 2020.

                                                           2



19-14906-jps          Doc 44       FILED 05/20/20          ENTERED 05/20/20 10:56:18   Page 2 of 13
        U.S. Bank’s Proof of Claim is filed as Claim No. 3-1. U.S. Bank filed an Amended Proof

of Claim in Claim No 3-2. Debtors’ Objection to that Proof of Claim is Doc. No. 35.

        B.       Factual background

        Debtors acquired title to three lots (Nos. 1, 2 and 3) on Harrison Avenue in Lorain,

Ohio in 1998 pursuant to a Quit Claim Deed filed in Doc. No. 5679772. Exhibit A. The three

lots are known by their tax identifiers as: 03-00-109-112-008 (Lot 1), 03-00-109-112-009

(Lot 2) and 03-00-109-112-0010 (Lot 3). Exhibits B and C.

        Lorain County Auditors records show that Lot 3 includes a house. Exhibit B.

Auditors records also show that Lot 2 includes a dwelling. Exhibit C. Lot 1 is vacant land

[Doc. 1 page 14].

        In their Petition, the Debtors show that Lot 2 has an address of 2111 Harrison

Avenue [Doc. 1 page 14] and Lot 3 has an address of 2113 Harrison Avenue [Doc. 1 page

15].

        The Debtors residence is 2113 Harrison Avenue [Doc. 1 page 2]. The property

known as 2111 Harrison Avenue is rented to people named Wilson [Doc. 1 page 41].

        The Carmans obtained purchase money on April 28, 1998 to finance the purchase of

the three lots (Instr. No. 5324933) Exhibit D. In October 1998 the Debtors refinanced Lot 3

(Instr. No. 567978) and Lots 1 and 2 (Instr. No. 567976) separately. Exhibits E and F.

        In 1999 the Debtors obtained a relatively small $25,000 loan secured in all three lots

(Instr. No. 624413) Exhibit G. In 2002 they refinanced Lots 1 and 2 with Aegis Mortgage




2
  The original deed was filed in # 532492 and included Lots 1-8. A corrective deed was filed in # 567977 for Lots 1
to 3 only.
3
  The mortgage incorrectly shows its security as Lots 1-8 when they owned Lots 1-3. The original deed (#532492)
also incorrectly included Lots 1-8 but was later refiled to include only Lots 1-3. Exhibit A.

                                                         3



19-14906-jps        Doc 44      FILED 05/20/20           ENTERED 05/20/20 10:56:18                 Page 3 of 13
(Instr. No. 840706) Exhibit H. In 2003 they refinanced Lot 3 with Metro Center Mortgage

(Instr. No. 940122) Exhibit I.

       In 2004 Debtors refinanced the Lot 2 Aegis mortgage with Schmidt Mortgage (Instr.

No. 2004-980957). That mortgage is now held by Nationstar and is included in Claim 2-1.

       In 2005 Debtors refinanced the Metro Center mortgage with Greenpoint Mortgage

Funding now U. S. Bank (Instr. No. 058959) and is part of Claim 3-2. See Exhibit M from the

U.S. Bank foreclosure.

       At the time of the 2005 refinance, Greenpoint had 2113 Harrison Avenue appraised:

[Exhibit J]




       That appraiser further indicated that there were two parcel numbers involved - Lot

1 and Lot 3 although Lot 1 is not included as collateral on the Greenpoint mortgage:



       The Debtors Memorandum of Law [Doc. 34] includes: (1) a 2019 Mortgage Location

Service (“MLS”)[Doc. 34-1]; and (2) a BPO. [Doc. 34-2].

       Debtors’ MLS purports to show that part of the structures built on Lot 2 encroach

onto Lot 3. There is a disclaimer against relying on the MLS to determine boundary lines:




                                             4



19-14906-jps    Doc 44     FILED 05/20/20    ENTERED 05/20/20 10:56:18         Page 4 of 13
      During the 2005 refinance, Mr. Carman signed a survey waiver declining to have

2113 Harrison Avenue surveyed. Exhibit K4.

      In that document, Mr. Carman stated:




      Mr. Carman also stated that there were no new improvements on the property:




4




                                             5



19-14906-jps   Doc 44   FILED 05/20/20       ENTERED 05/20/20 10:56:18   Page 5 of 13
      And that Greenpoint was relying on those representations:




      Mr. Carman then indemnified his lender:




      The 2004 Schmidt mortgage is being foreclosed in Case No. 18 CV 196298 Lorain

County Common Pleas Court. [Doc. 1 page 53].

      The Greenpoint/U. S. Bank Mortgage is being foreclosed in Case No. 18 CV 196630 of

the Lorain County Common Pleas Court. [Doc. 1 page 53].

II.   LEGAL ISSUES

      A.       An Adversary Proceeding is required to challenge U.S. Bank’s
               Proof of Claim

      11 U.S.C. § 506 (a)(1) and (d) read:

      (a)(1) An allowed claim of a creditor secured by a lien on property in which
      the estate has an interest, or that is subject to setoff under section 553 of this
      title, is a secured claim to the extent of the value of such creditor's interest in
      the estate's interest in such property, or to the extent of the amount subject
      to setoff, as the case may be, and is an unsecured claim to the extent that the
      value of such creditor's interest or the amount so subject to setoff is less than
      the amount of such allowed claim. Such value shall be determined in light of
      the purpose of the valuation and of the proposed disposition or use of such
      property, and in conjunction with any hearing on such disposition or use or
      on a plan affecting such creditor's interest.

      ...

      (d) To the extent that a lien secures a claim against the debtor that is not an
      allowed secured claim, such lien is void, unless--

      (1) such claim was disallowed only under section 502(b)(5) or 502(e) of this
      title; or

                                              6



19-14906-jps    Doc 44    FILED 05/20/20      ENTERED 05/20/20 10:56:18           Page 6 of 13
       (2) such claim is not an allowed secured claim due only to the failure of any
       entity to file a proof of such claim under section 501 of this title.

       Debtors claim that U. S. Bank’s mortgage is fully secured in their residence and

unsecured on that portion of the Lot 2 structure which they believe encroaches onto Lot 3.

       11 U.S.C. § 506(d) cannot be used to assert a challenge to a secured creditors claim.

In re Hill, 304 B.R. 800, 803 (Bankr. S.D. Ohio 2003) citing 11 U.S.C. § 506(a); See Dewsnup v.

Timm, 502 U.S. 410, 112 S.Ct. 773, 116 L.Ed.2d 903 (1992).

       The only means by which this Court can adjudicate the extent, validity and priority

of Greenpoint/U.S. Bank’s mortgage is through an Adversary Proceeding. Bankr. R. 3012,

7001(2); In re Stewart, 408 B.R. 215 (Bankr. N.D. Ind. 2009).

       Thus to the extent that Debtors are challenging Greenpoint’s Proofs of Claim or

challenging to extent of U.S. Bank’s lien on Lot 3 they must file an Adversary Proceeding.

       B.      Section 1322(b)(2) does not support Debtors’ argument that U.S.
               Bank’s mortgage can be crammed down simply because a portion
               of Lot 2 improvements encroach onto Lot 3.

       Debtors’ second argument is that they can cram down U.S Bank’s mortgage on 2113

Harrison Avenue because part of another non-residential structure encroaches onto that

property.

       11 U.S.C. § 1322(b)(2) reads:

       Subject to subsections (a) and (c) of this section, the plan may--

       (2) modify the rights of holders of secured claims, other than a claim secured
       only by a security interest in real property that is the debtor's principal
       residence, or of holders of unsecured claims, or leave unaffected the rights of
       holders of any class of claims.

       Debtors believe that U.S. Bank is not secured “only” in Lot 3 because a portion of the

dwelling constructed on Lot 2 encroaches onto Lot 3. However, U.S. Bank’s collateral is only


                                              7



19-14906-jps    Doc 44     FILED 05/20/20     ENTERED 05/20/20 10:56:18          Page 7 of 13
Lot 3. There is no evidence to even remotely suggest that Greenpoint required or has a

security interest in Lot 2 or any part of the improvements on Lot 2 that straddle the

common boundary line.

        Moreover, Nationstar’s mortgage is secure in the rental property on Lot 2. Thus, the

only conclusion to be reached is that U.S. Bank is entitled to the protection of § 1322(b)(2)

because it is secured only in Lot 3, Debtors residence at 2113 Harrison Avenue5.

        U.S. Bank’s cannot claim the Lot 2 encroaching structure as part of its security to be

sold at judicial sale of Lot 3. The structure simply remains as an encroachment. Similarly,

Nationstar can foreclose Lot 2 and include the improvements even though some portion of

those improvements encroach onto Lot 3.

        In In re Johnson, No. 1;14-bk-14558-SDR, 2015 WL 4053584 (Bankr. E.D. Tenn.

2015) the court dealt with a mobile home that straddled the boundary line between land

owned by the debtor and an adjoining lot not owned by the debtor. Approximately two-

thirds of the mobile home was on the debtors land.

        Citing Reinhardt v. Vanderbilt Mortgage and Finance, Inc. (In re Reinhardt), 563 F. 3d

558, 562 (6th Cir. 2009), the court held that there are two prerequisites when applying §

1322(b) to a set of facts: (1) the lenders collateral must be the debtors principal residence;

and (2) the collateral must be real property. Id.

        The Court then followed Reinhardt noting “a security interest in the land beneath

the manufactured home is not determinative of whether the anti-modification provides

applies.” id. Accordingly, the court held that “because a significant portion of the

5
  If the Debtors did not own Lot 2, the existence of the encroachment would constitute a continuing trespass. See
Nieman v. NLO, Inc., 108 F. 3d 1546 (6th Cir. 1997). Thus rather than hold a security interest in the encroaching
structure, U.S. Bank or whomever succeeds the debtors in possession of that Lot could remove the offending
improvement or claim damages for a continuing trespass.

                                                       8



19-14906-jps       Doc 44       FILED 05/20/20         ENTERED 05/20/20 10:56:18                Page 8 of 13
manufactured home is located on real property owned by the debtor”, the lender was

entitled to the protections afforded under § 1322(b)(2). Similarly, a significant part of the

Debtors’ encroaching dwelling is on Lot 2. Thus Nationstar is entitled to claim the entire

structure as its security despite part of the dwelling being on Lot 3.

       There are four requirements to § 1322(b)(2):

       “The claim must be secured: (1) by a security interest (2) in real property
       that is (3) the debtor's principal residence and (4) not by anything else. If any
       one of the requirements is not met, the claim is not entitled to protection
       from modification.”

W.H. Drake, Jr. & J. Morris, Chapter 13 Practice and Procedure § 5:42 (2019).

       The Bankruptcy Code defines “debtor’s principal residence”, in relevant part as:

       (A) “[ ] a residential structure if used as the principal residence by the
          debtor, including incidental property, without regard to whether that
          structure is attached to the real property”

11 U.S.C. § 101(13A).

       “Incidental property” means:

       “(A)    property commonly conveyed with a principal residence in the area
               where the real property is located;

       (B)     all easements, rights, appurtenances, fixtures, rents, royalties, mineral
               rights, oil or gas rights or profits, water rights, escrow funds, or
               insurance proceeds; and

       (C)     all replacements and additions.”

11 U.S.C. § 101(27B).

       An “appurtenance of” or “incident to” realty is something that is “essential to its use”

such as a fixture - something that is intended to be a permanent part of the realty. Szilagy v.

Taylor, 63 Ohio App. 105, 107, 25 N.E. 2d 360 (9th Dist. 1939).




                                               9



19-14906-jps     Doc 44    FILED 05/20/20      ENTERED 05/20/20 10:56:18         Page 9 of 13
        2113 Harrison Avenue, is the debtors’ principal residence. U.S. Bank’s collateral is

real property consisting of Lot 3. U.S. Bank has no security interest in Lot 2 or the

improvements on Lot 2 which are mortgaged to Nationstar. U.S. Bank also has no security

interest in whatever portion of the neighboring structures primarily constructed on Lot 2

encroach onto Lot 3. Those improvements are secured to Nationstar. The structures from

Lot 2 which encroach onto Lot 3 are not “incidental property”. Accordingly, U.S. Bank is

entitled to the anti-modification protection of § 1322(b)(2).

        C.     The point at which U.S. Banks’ security is determined is when the loan
               was originated

        Whether or not a mortgage is secured in property of the borrower is determined at

the point of origination and based upon the intentions of the parties. In re Brunson, 201 B.R.

352, 354 (Bankr. W.D.N.Y. 1996) [“If the transaction was predominantly viewed by the

parties as a loan transaction to provide the borrower with a residence, then the anti-

modification provision will apply.”].

        When the Debtors refinanced in 2005, they already had a mortgage on Lot 2 with

Nationstar. It is illogical, therefore, to conclude that the Debtors intended in 2005 to

mortgage 2113 Harrison and 2111 Harrison with Greenpoint.

        Mr. Carman also waived the right to have a survey done at the time and specifically

agreed that Green point could rely on that waiver in granting him a mortgage. Mr. Carman

further agreed to indemnify Greenpoint from the consequences of not having a survey

done.

        These actions demonstrate that Debtors have relinquished the right to cram down

U.S. Bank’s mortgage with the spurious argument that improvements in which U.S. Bank

does not claim a security interest violate the anti-modification provision of § 1322(b)(2).
                                             10



19-14906-jps    Doc 44    FILED 05/20/20     ENTERED 05/20/20 10:56:18         Page 10 of 13
       D.      The burden of proof is by a preponderance of the evidence

       11 U.S.C. § 1322(b)(2) is a burden shifting provision in which a challenged creditor

bears the burden of proof to show by a preponderance of the evidence that it is entitled to

the protections afforded by 11 U.S.C. § 1322(b)(2). In re Lister, 593 B.R. 587, 597 (Bankr.

S.D. Ohio 2018); In re Petrella, 230 B.R. 829 (Bankr. N.D. Ohio 1999).

       E.      The BPO is evidence of nothing

       Debtors attached a BPO dated June 26, 2019 as evidence in support of the Motion.

That BPO is not evidence of U.S. Bank’s security interest in Lot 3. It is an informal appraisal

conducted fourteen years after the Greentree mortgage was originated.

       The controlling document in this matter is the 2005 Mortgage. There is no

ambiguity in that instrument. The evidence firmly establishes that the only security for U.S.

Bank’s mortgage is Lot 3 and the house on that lot. A 2019 BPO does not alter that fact.

       F.      Debtors are estopped from seeking to cramdown U.S. Bank’s mortgage

       The Debtors participated in a loan modification program (“HAMP”) regarding their

mortgage on Lot 3. Exhibit L. Having done so, they are estopped from attempting to cram

down U.S. Bank’s mortgage. In re Laycock, 497 B.R. 396 (Bankr. S.D. N.Y. 2013) [debtor who

participated in loan modification was barred from claiming the property was not his

residence].

III.   CONCLUSION

       Debtors’ Motion to Modify Chapter 13 Plan [Doc. 22] and Confirmation of that

Amended Plan must be denied. U.S. Bank’s mortgage covers Lot 3. There is no evidence that

U.S. Bank’s mortgage was intended to include Lot 2. The fact that some portion of the




                                              11



19-14906-jps    Doc 44    FILED 05/20/20      ENTERED 05/20/20 10:56:18         Page 11 of 13
structure on Lot 2 encroaches onto Lot 3 does not suddenly create additional security

Greenpoint/U.S. Bank’s mortgage.

      Respectfully, therefore, U.S. Bank as Trustee for Adjustable Rate Mortgage Trust

2005-5 Mortgage Backed Pass-Through Certificates Series 2005-5, requests that Debtors

Motion to Modify Chapter 13 Plan and Confirmation of that Amended Plan be denied and,

further, that any challenge to U.S. Bank’s Proof of Claim be determined in an Adversary

Proceeding.

                                               Respectfully Submitted,

                                               /s/ Amelia A. Bower
                                               Amelia A. Bower (No. 0013474)
                                               Plunkett Cooney
                                               300 East Broad Street, Suite 590
                                               Columbus, Ohio 43215
                                               Direct: 614/629-3004
                                               Fax: 614/629-3019
                                               abower@plunkettcooney.com

                                               Counsel for U. S. Bank as Trustee




                                          12



19-14906-jps   Doc 44   FILED 05/20/20    ENTERED 05/20/20 10:56:18         Page 12 of 13
                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 20, 2020 a copy of the foregoing Response to Debtors’
Memorandum of Law in Support of Debtors’ Motion to Modify Chapter 13 Plan Pre-
Confirmation and Amended Chapter 13 Plan was served on the following registered ECF
participants, electronically through the court’s ECF system at the e-mail address registered
with the court:

Office of the United States Trustee
Trustee@usdoj.gov

Lauren A. Helbling
Chapter 13 Trustee
lauren@halblinglpa.com

Christopher E. Manolis
cmanolis@logs.com

Matthew Murtland
mmurtland@logs.com

Phillip Barragate
pbarragate@logs.com

William C. Behrens
Marc E. Dann
Brian D. Flick
Whitney Kaster
notices@dannlaw.com

And by regular US Mail as follows:

Jeffrey Carman
Glenda Carman
2113 Harrison Avenue
Lorain, Ohio 44055



                                                    /s/ Amelia A. Bower
                                                    Amelia A. Bower


Open.10100.02044.24014674-2


                                               13



19-14906-jps       Doc 44     FILED 05/20/20   ENTERED 05/20/20 10:56:18      Page 13 of 13
